Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Benedict Hanrahan, Reg. No. 77,632 on 1/28/22.

Amend Claims 3, 21, and 22 as follows: 

3. The bus stack arrangement of claim 1, wherein the adjacent bus bars are arranged in a bus bar pair and the adjacent insulators are arranged in an insulator[[s]] pair corresponding to the bus bar pair.

21. The method of claim 20, wherein the obtaining access to the bus stack arrangement includes obtaining access to the bus stack arrangement such that the projections of the adjacent insulators prevent contact between a finger of a user and either of the adjacent bus bars arranged in close proximity to the projections of the adjacent insulators through the gap defined between the projections of the adjacent insulators.  

22. The method of claim 21, wherein the contacting 

REASONS FOR ALLOWANCE
Claims 1-7, 9, 10, 12-15, and 17-22 are allowed. The reasons for allowance set forth in the Non-final office action dated 7/1/21 for now cancelled claims 8 and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




RJH  1/28/2022

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835